                         Case 4:20-mj-00223-BD Document 4 Filed 10/15/20 Page 1 of 1
                                                                                                                                       FILED
                                                                                                                               U.S. DlstrRICT cour.:T
AO 442 (Rev. 01/09) Arrest Warrant                                                                                         EASTERN DISTRICT ARKA!~SAS


                                                UNITED S TATES D ISTRICT COURT                                                    ~ OCT l:flOlO
                                                                            ..:                                       JAMES
                                                                            1orthe                                     B          , _~
                                                                                                                                     - O, CLERK
                                                                                                                         y:   •                           -~ -=~
                                                                          · ·ct of Ar k ansas
                                                                E astern D1stn                                                                          DEl'"'CLERK



                      United States of America
                                       V.                                         )
                            Alexus Harris                                         )
                                                                                            Case No.     4:20-MJ-223-BD
                                                                                  )
                                                                                  )
                                                                                  )
                                 Defe ndant


                                                              ARREST WARRANT
To :        A ny authorized law enfo rcement officer


            YOU ARE COMMANDED to arrest and bring before a United States magistrate j udge without unnecessary delay
(name ofperson to be arrested)              Alexus Harris
                                       - - - - - - - - - -- - - - - - - - - - - - - - - - -- - - - - - -
who is accused of an offense or v iolation based on the fo llowing document fil ed with the court:

0 Indictment                0 Superseding Indictment                0 Info rm ation            0 Superseding l nfonn ati on            !if' Complaint
0 Probation V iolation Petition                     0 Supervised Release V iolation Petition               0 V iolati on Notice        O Ord er of the Court

This offense is briefl y described as follows :
  Title    18, United   States   Code, Section       1591 : Sex Trafficking
  Title    18, United   States   Code, Section       2423(a): Transportation with intent to engage in criminal sexual activity
  Title    18, United   States   Code, Section       1201 : Kidnapping
  Titl e   18, United   States   Code, Section       875 : Extortion




Date:       10/ 14/2020
                                                                                                            Issuing officer 's signature


City and stat~:          Little Rock, Arkansas                                                Beth Deere , United States Mag istrate Judge
                                                                                                              Printed name and title


                                                                          Return

            T hi s w a rra nt was rece ived on (date)       /o, lt/-:J-oU             , and the person was a rrested on (date)    / 0' I J..,. 2--' 'Z,,O
at (city and state)       t,,f;/ftc.    /G-el..,    ~                                                                     I'(,, /M✓~ ,--


Date:      fl, /{, 1-ft,t)                                                                          ~~
                                                                                                           Arresting officer's signature



                                                                                                              Printed name and title
